DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 01 September 2022 has been entered.  Claims 1-2, 4, 6-12, 16-22 and 26-28 are pending; claims 1-2, 4, 6-11, 18 and 20 are amended; and claims 26-28 are newly added.


Response to Arguments
Applicant's arguments filed 01 September 2022 with respect the prior art rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered but they are not persuasive.
With respect to a rejection under 35 U.S.C. 102(a)(1), the applicant argues Thomas is not relevant to the instant invention.  The arguments posit that Thomas is irrelevant because Thomas is directed to treating hypertension in the eye and does not discuss the generation of acoustic waves during photodisruption of the eye.  The applicant appears to be making a non-analogous art argument.  However, this argument is moot because the non-analogous art consideration is applicable to rejection made under 35 U.S.C. 103, not 35 U.S.C. 102(a)(1).  If an embodiment of a prior reference meets all the limitations of the claim, then that embodiment anticipates the claim irrespective of its intended use.
With respect to a rejection under 35 U.S.C. 102(a)(1), the applicant argues Ross, III is not relevant to the instant invention.  The applicant presents similar reasons to the argument made against Thomas.  For the same reasons presented in response to the argument against Thomas above, the applicant’s argument against the anticipation rejection based on Ross, III is not persuasive.
With respect to a rejection under 35 U.S.C. 103, the applicant argues Thomas in view of Ross, III is improper.  The applicant states one of ordinary skill in the art would not look to the combination of Thomas and Ross, III because there references are not directed to the problem being solved by the applicant.  Namely, a solution for the problem high pressure acoustic waves generated during photodisruption treatments.  However, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention), see MPEP § 2141.01(a)(I, IV).  Both Thomas and Ross, III are from the same field of endeavor as the applicant because both are directed to ophthalmic contact lenses.  A reference from the same field of endeavor as the claimed invention is applicable under 35 U.S.C. 103.
With respect to a rejection under 35 U.S.C. 103, the applicant argues Thomas in view of Abt is improper.  The applicant presents similar reasons to the argument made against Thomas in view of Ross, III.  For the same reasons presented in response to the argument against Thomas in view of Ross, III above, the applicant’s argument against the obviousness rejection is not persuasive.  Abt is also from the same field of endeavor as the applicant because Abt is directed to ophthalmic contact lenses.


Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “MHz” in line 3 rather than MHz.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 repeats the last two limitations of claim 1 from which is depends.  Namely, an acoustic impedance between 1.4 and 1.7x106 kg/(m2s) and an acoustic attenuation coefficient more than 1 cm-1 at 10 MHz.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9, 16-19 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (US 2015/0217129).

[Claims 1, 16] Thomas discloses an acoustic diverter (corneoscleral contact lens, Figs. 5-9 #14) for use in photodisruption based laser treatments in which optical breakdown occurs for dispersing of acoustic waves to limit or prevent their focusing in an eye (intended use of the diverter/contact lens that is configured to receive light from a light/laser source, LS), which is designed as a one-piece body (the contact lens is a continuous piece of material) having 
a posterior surface (Figs. 5-9 #26) for contacting the eye [par. 0057] and 
an anterior surface (Figs. 5-9 #24), wherein a geometry of the anterior surface is concave (see Figs. 5-6 which has a concave recess), flat (see Figs. 5-6 which has flat outer edges) or slightly convex with a radius of curvature more than 25 mm, such that the geometry prevents or decreases refocusing of acoustic waves back into the eye (meets the geometry and material disclose so considered to result in the same effect), and 
wherein the acoustic diverter is made of a material (polymethylpentene (PMP) or polymethylmethacrylate (PMMA)) having the following properties:
transparency for the visible and near IR light (property of PMP and PMMA),
has to be autoclavable or sterilizable (property of PMP and PMMA),
has to be biocompatible [par. 0062],
has an acoustic impedance between 1.4 and 1.7x106 kg/m2s (material property of PMP as disclosed in the last two lines of page 9 of the applicant’s specification), and
has an acoustic attenuation coefficient more than 1 cm-1 at 10 MHz (the contact lens is made of PMP and has the geometry disclosed by the applicant; therefore, the attenuation coefficient would be more than 1 cm-1 at 10 MHz).

[Claim 2] Thomas discloses the diverter is made of PMMA or plastic (e.g. PMP) [par. 0062].

[Claims 4, 17] Thomas discloses the material is polymethylpentene (PMP) [par. 0062].

[Claim 6]  Thomas discloses the diverter is made of material having acoustic impedance between 1.4 and 1.7x106 kg/m2s (material property of PMP as disclosed in the last two lines of page 9 of the applicant’s specification) and an attenuation coefficient more than 1 cm-1 at 10 MHz (the contact lens is made of PMP and has the geometry discloses by the applicant; therefore, the attenuation coefficient would be more than 1 cm-1 at 10 MHz).

[Claim 7]  Thomas discloses an acoustic diverter (corneoscleral contact lens, Figs. 5-9 #14) for dispersing of the acoustic waves to limit or prevent their focusing in an eye, which is designed as a one-piece body (the contact lens is a continuous piece of material) having 
a posterior surface (Figs. 5-9 #26) for contacting the eye [par. 0057] and 
an anterior surface (Figs. 5-9 #24) [par. 0057], 
wherein the acoustic diverter is made of a material (polymethylpentene (PMP)) having the following properties:
transparency for visible and near IR light (property of PMP),
autoclavable or sterilizable (property of PMP),
biocompatible [par. 0062],
with acoustic impedance between 1.4 and 1.7x106 kg/(m2s) (material property of PMP as disclosed in the last two lines of page 9 of the applicant’s specification), and
with acoustic attenuation coefficient more than 1 cm-1 at 10 MHz (the contact lens is made of PMP and has the geometry discloses by the applicant; therefore, the attenuation coefficient would be more than 1 cm-1 at 10 MHz). 

[Claim 8] Thomas discloses the material is polymethylpentene (PMP) [par. 0062].

[Claim 9] Thomas discloses the diverter covers a portion of the sclera and the cornea of the eye (this is met by the contact lens as shown in Fig. 7 which covers the cornea, the examiner notes the cornea size and air-exposed part of the sclera will depend on the position of a subject’s eyelids and size of the subject’s eye).

[Claim 18] Thomas discloses an acoustic diverter  (corneoscleral contact lens, Figs. 5-6 #14) for use in photodisruption based laser treatments for dispersing of the acoustic waves to limit or prevent their focusing in an eye, which is designed as a one-piece body (the contact lens is a continuous piece of material) having 
a posterior surface for contacting the eye and 
a concave anterior surface (formed by the peripheral optical element portion, Figs. 5-6 #16, of the contact lens) [par. 0055], 
wherein the acoustic diverter is made of a material (polymethylpentene (PMP) or polymethylmethacrylate (PMMA)) having the following properties:
transparency for visible and near IR light (property of PMP and PMMA),
autoclavable or sterilizable (property of PMP and PMMA), 
biocompatible [par. 0062], and 
is selected in the group consisting of PMMA, glass, plastic and polymethylpentene (PMP) (polymethylpentene (PMP) or polymethylmethacrylate (PMMA)) [par. 0062].

[Claim 19] Thomas discloses the diverter covers a portion of the sclera and the cornea of the eye (this is met by the contact lens as shown in Fig. 7 which covers the entire cornea, the examiner notes the cornea size and air-exposed part of the sclera will depend on the position of a subject’s eyelids and size of the subject’s eye).

[Claim 26] Thomas discloses the diverter has a concave anterior surface (formed by the peripheral optical element portion, Figs. 5-6 #16, of the contact lens) [par. 0055].

[Claim 27] Thomas discloses the diverter covers a portion of the sclera and the cornea of the eye (this is met by the contact lens as shown in Fig. 7 which covers the cornea, the examiner notes the cornea size and air-exposed part of the sclera will depend on the position of a subject’s eyelids and size of the subject’s eye).


Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross, III et al. (US 7,244,026).

[Claim 18] Ross discloses an acoustic diverter (contact lens element, Fig. 11 #140) for use in photodisruption based laser treatments for dispersing of the acoustic waves to limit or prevent their focusing in an eye, which is designed as a one-piece body (see Figure 11) having 
a posterior surface for contacting the eye (concave posterior surface, Fig. 11 #142) [col. 14, lines 48-50] and 
a concave anterior surface (Fig. 11 #142) [col. 14, lines 48-50], 
wherein the acoustic diverter is made of a material (glass or optical-grade plastic) having the following properties:
transparency for visible and near IR light (property of glass and optical-grade plastic),
autoclavable or sterilizable [col. 2, lines 10-13, col. 6, lines 13-17], 
biocompatible (contacts the cornea and is optical grade plastic), and 
is selected in the group consisting of PMMA, glass, plastic and polymethylpentene (PMP) (glass or optical-grade plastic) [col. 5, line 43 – col. 6, line 28; col. 14, lines 22-23].

[Claim 19] Ross discloses the diverter covers an air-exposed part of the sclera and the entire cornea of the eye (this is met by the contact lens designed to substantially correspond to the cornea as shown in Fig. 11 which covers the entire cornea, the examiner notes the cornea size and air-exposed part of the sclera will depend on the position of a subject’s eyelids and size of the subject’s eyes).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2015/0217129) as applied to claims 9 and 18 above, in view of Ross, III et al. (US 7,244,026).

[Claims 10, 20] Thomas discloses the acoustic diverter (contact lens, #14) of claim 1 wherein an optical element having optical power may be placed at or nearby the outer periphery of the acoustic diverter [par. 0056] but does not explicitly disclose a lens assembly separated by an air space from the acoustic diverter.
Ross discloses a sterilizable ophthalmoscopy lens system comprising an autoclavable and sterilant-resistant ophthalmoscopy lens system having a plastic contact lens element (Fig. 1 #40), at least one image forming lens element (Fig. 1 #60), and a sealed air space (Fig. 1 #49) provided, via an O-ring or gasket, between the contact lens element and the image forming lens element [abstract; col. 4, line 58 – col. 5, line 18].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the diverter taught by Thomas to include a sealed air-space provided by an O-ring or gasket between the diverter and optical element as taught by Ross in order to improve the sterilizability and autoclavability of the elements by sealing the space between the elements.

[Claims 11, 21] Thomas in view of Ross renders obvious using multiple lenses (at least one image forming lens i.e. more than one lens) [abstract; col. 2, lines 10-13] which would read on an entry lens and intermediate lens.


Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2015/0217129) as applied to claims 9 and 18 above, in view of Abt (US 2012/0099077).

[Claims 12, 22] Thomas discloses the posterior surface of the contact lens may be coated with a reflective coating but is silent regarding other parts of the contact lens.
Abt discloses an analogous ophthalmoscopic contact lens wherein an anterior surface of the contact lens includes an anti-reflective or non-reflective coating to reduce reflective glare [par. 0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the diverter (contact lens) taught by Thomas to have anti-reflective coating on the posterior surface as taught by Abt.  It would further have been obvious to use various coating depending on the desire for anti-reflection or reflection on the surfaces of the contact lens in order to direct light to desired eye targets.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2015/0217129) as applied to claim 27 above, in view of Ross, III et al. (US 7,244,026).

[Claim 28] Thomas discloses the acoustic diverter (contact lens, #14) of claim 1 wherein an optical element having optical power may be placed at or nearby the outer periphery of the acoustic diverter [par. 0056] but does not explicitly disclose a lens assembly separated by an air space from the acoustic diverter.
Ross discloses a sterilizable ophthalmoscopy lens system comprising an autoclavable and sterilant-resistant ophthalmoscopy lens system having a plastic contact lens element (Fig. 1 #40), at least one image forming lens element (Fig. 1 #60), and a sealed air space (Fig. 1 #49) provided, via an O-ring or gasket, between the contact lens element and the image forming lens element [abstract; col. 4, line 58 – col. 5, line 18].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the diverter taught by Thomas to include a sealed air-space provided by an O-ring or gasket between the diverter and optical element as taught by Ross in order to improve the sterilizability and autoclavability of the elements by sealing the space between the elements.


Double Patenting
Applicant is advised that should claims 1 and 4 be found allowable, claims 16 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        03 October 2022